Citation Nr: 1225492	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  05-20 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, bipolar disorder, and borderline personality disorder.

2.  Entitlement to an initial compensable rating for sinusitis. 


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 2000 to October 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington which denied entitlement to the benefits currently sought on appeal.  Jurisdiction for this appeal now rests with the RO in Philadelphia, Pennsylvania as this is the jurisdiction in which the Veteran now resides. 

By a May 2012 rating decision, the Veteran was granted service connection for PTSD with depression and for alcoholism, thus those issues have been removed from the current appeal as demonstrated on the title page.  The Board notes that in the May 2012 supplemental statement of the case, the RO readjudicated the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder, and the Board finds that such adjudication included consideration of all psychiatric disorders diagnosed during the pendency of the appeal.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.)  Thus, the Board will analyze whether service connection is warranted for the remaining psychiatric disorders.

The Veteran was scheduled for a hearing before the Board in December 2006, however she failed to appear.  Under the applicable regulation, if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) (2011).  Accordingly, this Veteran's request for a hearing is considered withdrawn. 

This appeal was subject to prior remand by the Board in April 2007, May 2008, and September 2010 to ensure compliance with due process requirements.  As will be further discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include anxiety, bipolar disorder, and borderline personality disorder, other than the service-connected PTSD with depression and alcoholism, was not etiologically caused or aggravated by military service.

2.  Since October 8, 2002, when service connection became effective, the Veteran's sinusitis has not been shown on X-ray evidence.  The credible evidence is against a finding that sinusitis has resulted in any incapacitating episodes requiring prolonged  antibiotic treatment or three to six non-incapacitating episodes characterized by headaches, pain, or purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include anxiety, bipolar disorder, and borderline personality disorder, other than the service-connected PTSD with depression and alcoholism, was not incurred in or aggravated during the Veteran's active duty service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).

2.  Since October 8, 2002, when service connection became effective, the criteria for a compensable disability rating for sinusitis have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107  (West 2002 & Supp. 2011); 38 C.F.R. § 4.118, Diagnostic Code 6510 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for her sinusitis from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for her sinusitis was granted and an initial rating was assigned in the September 2003 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to her claim for service connection for an acquired psychiatric disorder, letters sent in March 2003, March 2004, June 2007, July 2007, June 2008, December 2008, and February 2009 advised the Veteran of the evidence necessary to substantiate her claim for service connection, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the June 2008 letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

While the June 2008 letter was issued after the initial September 2003 rating decision, the United States Court of Appeals for the Federal Circuit  has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the June 2008 letter was issued, the Veteran's claim was readjudicated in the March 2010 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records, and Social Security Administration (SSA) disability records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide her pending appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Veteran has also been afforded VA examinations in June 2003, January 2010, February 2010, October 2010, and November 2010 in order adjudicate her initial rating claim and service connection claim.  The Board finds these examinations to be adequate in order to evaluate the Veteran's sinusitis and etiology of her acquired psychiatric disorders as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria, as well as reasoned medical opinions and rationale.  Concerning the examinations relevant to her sinusitis, the Board notes that CTscan of the sinuses was not accomplished.  However, the Board finds that because a CTscan of the sinuses is not necessary to determine whether the Veteran is eligible for an increased rating under the rating criteria, mainly because the existence of sinusitis shown on CTscan is not the necessary finding for a higher rating, remand for a CTscan of the sinuses or for results of a sinus CTscan prior to deciding the case does not prejudice the Veteran.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary. 

The Board remanded the Veteran's claims in April 2007, May 2008, and September 2010 in order to for the RO to send the Veteran proper notice, to obtain her SSA records and any other relevant records, and afford her compliant VA examinations.  As such directives have been substantially complied with, no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claims. 

II.  Analysis 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychoses, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Acquired Psychiatric Disorder

Service treatment records reflect that in May 2000, the Veteran suffered an anxiety attack.  After mental status examination, she was diagnosed with depression, anxiety attack, and alcoholism.  In September 2000, she reported a history of depression, anxiety, and panic attacks.  In July 2002, the Veteran was admitted to an Addictions Rehabilitation facility as a result of a suicide attempt.  She had overdosed on drugs and alcohol and had undergone a withdrawal seizure.  She had been hospitalized twice in the previous two months and diagnosed with borderline personality disorder.  She reported that she had been raped at the age of 19, while in service.  She was diagnosed with alcohol dependence, depressive disorder, history of tobacco use, and cocaine and hallucinogen abuse, by history, as well as borderline personality disorder, by history.  In September 2002, the Veteran was recommended for an honorable separation from service due to alcohol or other drug abuse rehabilitation failure.  She rebutted the recommendation by explaining that she was raped by two soldiers and had gone AWOL due to the rape.  Upon return, she was sexually harassed by a supervisor.  She requested to stay until the end of her enlistment.  She was separated from service in October 2002.

VA treatment records reflect that in August 2004, the Veteran presented to urgent care due to a panic attack.  In August 2006, the Veteran was seen in urgent care for worsening anxiety.  She was experiencing manic episodes and impulsive behavior.  The diagnosis was bipolar disorder, depressed, PTSD, and panic disorder.  In September 2006, she was seen for anxiety in urgent care.  In June 2007, the Veteran reported that she cared for her son but had trouble functioning.  She was noted to have extreme difficulties interacting with the public and carrying out instructions, with trouble with the stress of a work setting.

An August 2007 psychological evaluation for SSA benefits reflects the Veteran's report that she worked as a clerk at a gas station.  She was struggling with mood, instability, and general anxiety.  She was avoidant of stimuli related to violence or sexual abuse due to her past and suffered from related intrusive thoughts and nightmares.  She had a history of angry outbursts and did not trust others.  She had manic episodes in which she would spend money and have rapid speech.  She had suffered from frequent panic attacks.  She was last hospitalized in 2001 for suicide.  Mental status examination resulted in diagnoses of PTSD, alcohol abuse, panic disorder, and bipolar disorder, depressed.  She was assessed to be able to work in a full-time job, but barely able to do so.

On February 2010 VA psychiatric examination, the Veteran's previous psychiatric history was considered to be severe.  She reported that she was hospitalized in September 2009, where she was diagnosed with bipolar disorder with alcohol abuse.  Growing up, he mother was hospitalized for suicide attempts, her sister had psychiatric trouble, and he father was physically and verbally abusive towards her.  Her father's friends were often sexually abusive towards her as well.  She could not recall any period of feeling well in her childhood years.  She had a legal history including prostitution charges and a recent DUI.  She had an extensive drug and alcohol history.  She had multiple suicide attempts in the past but none at the present moment.  She would feel overwhelmed and anxious if not in a relationship or with others.  She described the in-service rape to have occurred when she had blacked out from drinking.  Following the incident, she was harassed by a superior, causing her to attempt suicide.  She had worked as a bartender until the bar recently closed.  She denied any prostitution history.  She had a good relationship with her mother.  She rarely saw her child.  

Though she had a previous diagnosis of bipolar, she did not appear to presently have manic episodes.  She described her mood as up and down, but mostly felt sad.  She felt nervous and anxious.  She had low energy and trouble focusing.  She had sporadic nightmares regarding the in-service rape.  She was easily angered and did not feel happy with herself.  There was no psychotic element to her symptom presentation or a cognitive disorder.  Mental status examination resulted in a diagnosis of alcohol abuse, polysubstance abuse, and a mood disorder (rule out bipolar disorder spectrum verses recurring major depression verses substance-induced mood disorder), and rule out PTSD.  An Axis II diagnosis was deferred (rule out borderline personality disorder versus dependent personality disorder).  The examiner did not believe that the Veteran's current psychiatric pathology was due to her service, but was instead multifactorial and was likely due to genetics and her childhood experiences, along with substance abuse.  Her psychiatric symptoms had been present throughout her life, not just while in service, and the military component did not appear to alter the course of her problems.  

On November 2010 VA examination, the Veteran reported that she felt sick and sad most of the time, as well as feeling hopeless.  She felt she could not work a full-time job and was afraid of people.  She worked 28 hours a week as a cashier.  The stress of the previous rape dominated her thinking.  She had nightmares and night sweats about the rape.  She had panic attacks with chest pains, racing thoughts, and difficulty breathing.  Mental status examination revealed a mood that was anxious and depressed.  She was no longer interested in going on spending binges.  Beck depression inventory showed severe depression.  MCMI2 inventory showed anxiety and depression.  Examination resulted in a diagnosis of PTSD, severe, with depression, alcohol dependence, and history of marijuana and cocaine use in full remission.  

The examiner did not feel that the Veteran's developmental stressors caused a personality disorder.  To that extent, there was no evidence of any significant legal violations.  The examiner stated that while it was possible a psychiatric disability existed prior to service due to the Veteran's history of a broken home, he also stated that her psychiatric disorder began while in service, following the rape.  If the psychiatric disorder pre-existed service, the rape aggravated the psychiatric disorder beyond the natural progression of the disease, resulting in PTSD and alcohol dependence.

The Board has reviewed the Veteran's 14 claims files, most of which include multiple duplicates of records received from the SSA pertaining to her SSA award.  

At the outset, the Board observes that the Veteran is already service-connected for PTSD with depression and alcohol abuse.  That psychiatric disability is evaluated under the General Rating Formula for Mental Disorders.  Any other acquired psychiatric disorder would be rated under the same formula.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2011).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2011).  The United States Court of Appeals for the Federal Circuit  has held that two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology.  See Amberman v. Shinseki, 570 F.3d 1377   (Fed. Cir. 2009).  If the manifestations of two mental disabilities are the same, a separate evaluation was not warranted.  Id.   Thus, while not controlling the outcome of the appeal, it is noteworthy that establishing service connection for an acquired psychiatric disorder other than PTSD would not result in any additional compensation.

In that regard, the Board finds that the Veteran's claimed anxiety, not diagnosed on VA examination but found as a diagnosis in the treatment records, has already been accounted for by the award of service connection for PTSD and depression.  There is no indication that the Veteran suffers from an anxiety disorder that is clearly distinguishable from the service-connected PTSD and depression and the Veteran has not contended that she has an anxiety disorder that is of a separate etiology from the service-connected PTSD with depression.  Rather, the medical evidence reflects that the Veteran suffers from panic attacks and anxiety related to the in-service rape, and those symptoms were considered by the 2010 VA psychiatrist when diagnosing the Veteran with PTSD with depression.  Thus, the Board finds that because the Veteran's symptoms of anxiety are already accounted for in her psychiatric rating, and there is no probative or persuasive evidence to suggest that she suffers from an anxiety disorder separate and apart from the service-connected PTSD with depression, service connection for anxiety is not appropriate in this instance and must necessarily be denied.  Service connection for an anxiety disorder is being denied because such disorder was not diagnosed on either VA psychiatric examination and the other medical evidence does not demonstrate that she suffers from an anxiety disorder that is clearly distinguishable from her service-connected PTSD with depression and alcohol abuse related to service.

The Board finds the same to be true for the Veteran's bipolar disorder.  Significantly, the Veteran has not contended in any statement to the Board that her bipolar disorder, or symptoms and manifestations of her bipolar disorder, are related to her service, to include her in-service rape.  Rather, she has contended that her PTSD, depression, and anxiety are related to that incident and such symptoms have been service-connected.  Moreover, the competent medical evidence of record does not include any medical nexus relating her bipolar disorder to her service.  Rather, on February 2010 and November 2010 VA examinations, she was not found to suffer from a bipolar disorder, but instead, in February 2010, the diagnosis was rule out bipolar disorder.  While the SSA examiner did in fact diagnose bipolar disorder, depressed, such appears to be linked to, and therefore an interlocking symptom of, her already service-connected PTSD with depression.  Finally, the SSA examiner did not state at any time in her report that the bipolar disorder was etiologically related to her service.  Also of significance, bipolar disorder was not diagnosed while in service.  Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran suffers from a bipolar disorder related to service and therefore service connection for that condition must necessarily be denied.  There is no diagnosis of bipolar disorder in service, the Veteran does not contend that her bipolar disorder is related to her service, and a medical professional has nor positively related any current bipolar disorder to service.  Once again, manic symptoms were taken into account by the November 2010 VA examiner in determining that the Veteran did not suffer from a bipolar disorder but suffered from PTSD with depression and drug and alcohol dependence.  

Lastly, with regard to the Veteran's borderline personality disorder, although such was diagnosed upon hospitalization in service, there is no indication of a current diagnosis of a personality disorder at anytime during the appeal period.  Rather, on 2010 VA examination, a personality disorder was ruled out and no definitive diagnosis of such disorder was made.  The remaining treatment records and VA examinations do not reflect such a diagnosis.  Significantly, as with the above-discussed anxiety and bipolar symptoms, the November 2010 VA examiner reviewed the claims file, to include these symptoms, but did not find a current personality disorder to exist.  Thus, in placing probative weight on the November 2010 VA examiner's opinion because it was based upon a thorough examination and was well-reasoned, the Board finds that the evidence weighs against a finding of a current diagnosis of a personality disorder.  Thus, absent a current disability, service connection cannot be awarded.  Moreover, personality disorders, generally, are not subject to compensation.  See 38 C.F.R. § 3.303(c).

The Board finds no other evidence to support a finding that any remaining psychiatric disorder, to include a history of drug abuse, to be related to service.  Specifically, a medical nexus has not related any other psychiatric disorder to service.  Moreover, alcohol abuse has already been determined to be related to service and has been service-connected, thus encompassing previous substance abuse.

The Board notes that the Veteran has contended on her own behalf that her current acquired psychiatric disorders, other than the service-connected PTSD with depression and alcohol abuse, are related to her military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's acquired psychiatric disorders, other than the service-connected PTSD with depression and alcohol abuse and any instance of her military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe her in-service psychiatric events and symptoms and her current manifestations of a psychiatric disability, the Board accords the statements regarding the etiology of the Veteran's acquired psychiatric disorders, other than the service-connected PTSD with depression and alcohol abuse little probative value as the Veteran is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the relationship between her in-service psychiatric events and symptoms and her current acquired psychiatric disorders, other than the service-connected PTSD with depression and alcohol abuse.  In contrast, both 2010 VA examiners' took into consideration all of the relevant facts in providing an opinion, to include the type of the Veteran's in-service complaints and diagnoses as well as the current nature of her psychiatric disorder, in determining that she suffers from PTSD with depression and alcohol abuse related to service, but not from any other acquired psychiatric disorder that could be related to service.  Therefore, the Board accords greater probative weight to the two VA examinations in this case.

Accordingly, the Board finds that while the Veteran's PTSD with depression and alcohol abuse have been clearly determined to be related to her service, and thus those psychiatric disorders were service-connected, the preponderance of the evidence is against a finding that Veteran's other contended or shown acquired psychiatric disorders were etiologically caused or aggravated by her service.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 

Sinusitis

The Veteran contends that she has frequent episodes of sinusitis that are manifested by constant headaches, pain, and discharge with crusting.

The Veteran's sinusitis has been rated noncompensably disabling under Diagnostic Code 6510.  Diagnostic Code 6510 pertains to chronic sinusitis. 

Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated pursuant to a general formula for sinusitis set forth in the rating schedule following Diagnostic Code 6514.  This general rating formula for sinusitis applies in all circumstances in which VA is to evaluate the severity of sinusitis, no matter the particular diagnosis. 

Under the general rating formula for sinusitis, encompassing Diagnostic Codes 6510 through 6514, a 10 percent disability rating is awarded for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is awarded for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating is awarded for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. §§ 4.97, Diagnostic Code 6510-6514 (2011). 

An incapacitating episode of sinusitis is specifically defined in the regulations as one requiring bed rest and treatment by a physician.  38 C.F.R. § 4.97 (2011).  Where the schedule does not provide a 0 percent evaluation for a diagnostic code, as here, a zero percent evaluation shall be assigned when the requirements for a compensable rating have not been met.  38 C.F.R. § 4.31 (2011). 

Turning to the evidence of record, on June 2003 VA examination, the Veteran reported that she treated her sinusitis with antibiotics about twice per year.  She did not have any chronic symptoms.  Physical examination revealed clear lungs, with no evidence of obstruction or mucosal abnormalities of the nostrils.  The impression was history of sinusitis without evidence of chronic problems.

On January 2010 VA examination, the Veteran reported that from time to time she would have episodes of a runny nose and would receive decongestants and antihistamines, occasionally treated with antibiotics.  The episodes were on an occasional basis and she could not specify how many times per year they occurred.  She had not sought care from an ear, nose, and throat specialist and had not had any x-rays or CTscans of her sinuses.  Examination revealed a straight nasal septum with normal mucosa.  The turbinates were not enlarged.  There was no evidence of polyps.  The examiner concluded that there was no hard evidence of acute or chronic sinusitis.  Therefore, it would be useful for her to undergo a CTscan of the sinuses prior to making a formal diagnosis.

On October 2010 VA examination, the examiner reviewed the Veteran's claims file and found no evidence of acute or chronic sinusitis.  The Veteran reported no change since the last VA examination.  She had not taken any antibiotics for sinusitis.  She reported having a constant runny nose, frequent nose bleeds, and sores in the nose.  She used over the counter anti-histamines as needed.  Physical examination of the sinuses revealed no abnormalities.  X-rays of the sinuses was normal.  The Veteran reported that she was workings as a hostess at a local night club.  The diagnosis was that here was no objective evidence of chronic sinusitis.  

The remainder of the medical evidence is negative for complaints or treatment for a sinus condition.  

In this case, the Board finds that a compensable rating is not warranted under Diagnostic Code 6510.  The evidence does not demonstrate that the Veteran suffers from any incapacitating episodes related to sinusitis, meaning episodes in which bed rest is prescribed by a physician, nor does the evidence demonstrate that the Veteran suffered from three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge.  While the evidence does show the Veteran's report that she has a runny nose and, in the past, has taken antibiotics a few times a year for her symptoms, the evidence does not show that the Veteran's sinusitis incapacitates her or results in headaches, pain, or purulent discharge three times per year.  Thus, because on all three VA examinations no such symptoms were shown, and no such symptoms are shown in the VA or private treatment records, the Board finds the Veteran's statements that her sinusitis results in pain, headaches, and purulent discharge to lack credibility.  Simply, there is no medical evidence to support her contentions.  Rather, the medical evidence consistently demonstrates that she has had normal examination of the sinuses.  Thus, the Board finds that competent, probative, and persuasive evidence demonstrates that she does not meet the remaining criteria for a 10 percent rating.  Accordingly, a compensable rating is not warranted. 


III.  Other Considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In this regard, the Veteran has not stated that her sinusitis prevents her from working and no such finding was made on VA examination.  

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  
The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected sinusitis with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for her service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's sinusitis may interfere with her employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that since October 8, 2002, when service connection became effective, the Veteran's sinusitis has not warranted a compensable disability rating.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include anxiety, bipolar disorder, and borderline personality disorder, is denied.

An initial compensable rating for sinusitis is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


